rXxJLw7rim 11. TEan



                    November 14, 1962

Mr. W. W. Kllgore                    Opinion No. W-1473
County Attorney
Victoria, Texas                      Re:   Whether or not the plea
                                           of nolo contendere is
                                           available In Justice
Dear Mr. Kilgore:                          Court.
     You have requested an opinion as to whether or not a plea
of nolo contendere Is available In Justice Court.
     The procedures governing practice in Justice Courts are
found in Title 11, Code of Criminal Procedure, Articles 879-
920.  The provisions contained therein applicable to this
opinion are as follows:
       Article 898:
            "After the jury is lmpaneled, the defendant
       may plead guilty or not guilty OF the special plea
       named In the succeeding article.
       Article 899:
            "The only special plea allowed Is that of
       former acquittal or conviction for the same offense."
       Article 900:
            "All pleading in justice court Is oral. The
       justice shall note upon his docket the plea offered."
       Article 902:
            "The justice shall enter a pl$a of not guilty
       if the defendant refuses to plead.
     There is, therefore, no provision contained In Title 11
of the Code of Criminal Procedure authorizing a plea of nolo
contendere in Justice Court.
     It Is observed that the legislature, by Senate Bill 199,
Acts 1959, 56th Legislature, p. 257, ch. 149, has recently
amended Articles 501, 502, 505, 517, 518 and 519 ofthe Code
of Criminal Procedure to provide for a plea of nolo contendere
In some Instances; It Is clear by the act that it only amends
those articles enumerated, and applies only to practice in the
District and County Court.
Mr. W. W. Kilgore, Page 2 ,(w-l473)


     The legislature has specifically set out rules governing
the practice loJustice Court, and only those pleas specified
by Articles 898 and 899, Texas Code of Criminal Procedure, are
available in the Justice of the Peace Court.

                     SUMMARY
          "The plea of nolo contendere is not available
     in a Justice of the Peace Court!'
                          Yours very truly,
                          WILL WILSON
                          Attorney General of Texas




PP:cjs
                           ms  Assistant Attorney General


APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Charles R. Lind
Cecil Rostch
Ernest Fortenberry
RFVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore